Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                       Nos. 04-20-00395-CR & No. 04-20-00397-CR

                             EX PARTE Juan HERNANDEZ

                 From the County Court at Law No. 13, Bexar County, Texas
                            Trial Court Nos. 641471 & 641472
                       Honorable Rosie S. Gonzalez, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE WATKINS

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

       SIGNED November 18, 2020.


                                             _____________________________
                                             Beth Watkins, Justice